Citation Nr: 0107378	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-05 201A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the March 
31, 1998, Board decision, which denied entitlement to a total 
rating by reason of individual unemployability due to service 
connected disabilities.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant served on active duty from March 1959 to April 
1962.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the appellant as to clear 
and unmistakable error in a March 31, 1998, Board decision.


FINDINGS OF FACT

1. In a March 31, 1998, decision the Board denied entitlement 
to a total rating by reason of individual unemployability 
due to service connected disabilities; a motion for 
revision of this decision, based on clear and unmistakable 
error (CUE) has been filed.

2. On it's own motion, the Board has vacated the March 31, 
1998 decision.  


CONCLUSION OF LAW 

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. § 20.1400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error ("CUE") in the March 31, 1998, Board 
decision, which denied a total disability evaluation based 
upon individual unemployability due to service-connected 
disabilities.

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2000).

The Board, on its own motion, has vacated and remanded the 
March 31, 1998, Board decision that was challenged on the 
basis of clear and unmistakable error in the moving party's 
motion.  Thus, there is no final decision for the Board to 
review on the basis of clear and unmistakable error.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed 
without prejudice.


ORDER

The motion is dismissed.



		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals


 


